SUPREME COURT OF THE STATE OF NEW YORK
             Appellate Division, Fourth Judicial Department

62
CAF 11-01772
PRESENT: SCUDDER, P.J., PERADOTTO, CARNI, WHALEN, AND MARTOCHE, JJ.


IN THE MATTER OF WILLOW C.
---------------------------------------
CATTARAUGUS COUNTY DEPARTMENT OF SOCIAL                           ORDER
SERVICES, PETITIONER-RESPONDENT;

CAROL C., RESPONDENT-APPELLANT.
(APPEAL NO. 3.)


D.J. & J.A. CIRANDO, ESQS., SYRACUSE (ELIZABETH deV. MOELLER OF
COUNSEL), FOR RESPONDENT-APPELLANT.

STEPHEN J. RILEY, OLEAN, FOR PETITIONER-RESPONDENT.

SCHAVON R. MORGAN, ATTORNEY FOR THE CHILD, MACHIAS, FOR WILLOW C.


     Appeal from an order of the Family Court, Cattaraugus County
(Larry M. Himelein, J.), entered July 7, 2011 in a proceeding pursuant
to Social Services Law § 384-b. The order, among other things,
adjudged that respondent had permanently neglected the subject child
and transferred guardianship and custody of the child to petitioner.

     It is hereby ORDERED that the order so appealed from is
unanimously affirmed without costs.




Entered:    February 1, 2013                    Frances E. Cafarell
                                                Clerk of the Court